                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:04-cr-00039-FDW
 UNITED STATES OF AMERICA,                      )
                                                )
 vs.                                            )
                                                )
 (5) TIMOTHY HOWARD WALDEN,                     )                     ORDER
                                                )
        Defendant.                              )
                                                )

       THIS MATTER is before the Court on Defendant’s pro se Motion to Appoint Counsel and

Motion for Compassionate Release (Doc. No. 464).

       The Court hereby ORDERS the Government to respond to Defendant’s motion. The

Government shall have sixty (60) days from the date of this Order to file its response with the

Court. The Government shall advise the United States Probation Office if the Government

believes a supplemental Presentence Investigation Report will be required.

       With respect to the Motion to Appoint Counsel, criminal defendants have no right to

counsel beyond their first appeal. E.g., United States v. Kenny, No. 3:01-cr-00185-FDW, 2020

WL 2094116, at *1 (W.D.N.C. Apr. 30, 2020); United States v. Ismel, No. 3:94-CR-00008-1, 2012

WL 113392, at *1 (W.D. Va. Jan. 13, 2012).             Defendant has not shown extraordinary

circumstances warranting the appointment of counsel at this time. The Motion (Doc. No. 464) is

therefore DEFERRED IN PART and DENIED IN PART.

       IT IS SO ORDERED.                  Signed: June 10, 2020




                                                1



        Case 3:04-cr-00039-FDW Document 465 Filed 06/11/20 Page 1 of 1
